ORDER
The Disciplinary Review Board on December 31, 1998, having filed with the Court its decision concluding that PAUL A. DYKSTRA of HASBROUCK HEIGHTS, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that on reinstatement to practice respondent should be required to practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that PAUL A. DYKSTRA is suspended from the practice of law for a period of three months, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney, approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*637ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.